EXHIBIT 10.2 [form8-k.htm]
 
URS Corporation
Restricted Stock Award
 
Grant Notice
(2008 Equity Incentive Plan)
 
URS Corporation (the “Company”), pursuant to its 2008 Equity Incentive Plan (the
“Plan”), hereby grants to Participant the right to receive the number of shares
of the Company’s Common Stock set forth below (“Award”).  This Award is subject
to all of the terms and conditions as set forth herein and in the Restricted
Stock Award Agreement and the Plan, each of which are attached hereto and
incorporated herein in their entirety.  Defined terms not explicitly defined in
this Grant Notice but defined in the Plan shall have the same definitions as in
the Plan.
 
 

Participant:   Martin M. Koffel Date of Grant:   January 2, 2012 Vesting
Commencement Date:   January 2, 2012 Number of Shares Subject to Award:  
200,000 shares

 
Vesting Schedule:
The shares subject to the Award shall vest as set forth below:



 
(a)
Time-based vesting: 25% of the shares subject to the Award shall vest on each of
May 1, 2013 and May 1, 2014, provided in each case that Participant’s Continuous
Service has not terminated prior to such vesting date.



 
(b)
Time-and-performance-based vesting: 25% of the shares subject to the Award shall
vest on each of May 1, 2013 and May 1, 2014, provided in each case that (i)
Participant’s Continuous Service has not terminated prior to such vesting date
and (ii) the Company has met the net income goal for the fiscal year immediately
preceding such vesting date, as such net income goal is established by the
Compensation Committee of the Board of Directors (“the Committee”) during the
first quarter of such fiscal year, and as confirmed by the Committee after the
audited financial results for such fiscal year have been prepared by the
Company, in the Committee’s sole discretion acting pursuant to the terms of the
Plan (including, but not limited to, Section 2(hh) regarding permissible
adjustments in the method of calculating the attainment of Performance Goals).



Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Award Agreement and the Plan.  Participant further acknowledges that this
Grant Notice, the Restricted Stock Award Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the award of
Common Stock in the Company and supersede all prior oral and written agreements
on that subject with the exception of awards previously granted and delivered to
Participant under the Plan.
 
URS Corporation
   
Participant
                By:
/s/
    By:
/s/
   
H. Thomas Hicks
     
Martin M. Koffel
   
Vice President and Chief Financial Officer
     
Date:  January 2, 2012
 


 
Attachments:
Restricted Stock Award Agreement and 2008 Equity Incentive Plan


 
i

--------------------------------------------------------------------------------

 
 
Attachment I
 
RESTRICTED STOCK AWARD AGREEMENT



 




 
ii

--------------------------------------------------------------------------------

 

URS Corporation
2008 Equity Incentive Plan
 
Restricted Stock Award Agreement
 
Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (collectively, the “Award”) and in
consideration of your past services, URS Corporation (the “Company”) has awarded
you a restricted stock award under its 2008 Equity Incentive Plan (the “Plan”)
for the number of shares of the Company’s Common Stock subject to the Award
indicated in the Grant Notice.  This Restricted Stock Award Agreement shall be
deemed to be agreed to by the Company and you upon your execution of the Grant
Notice to which it is attached.  Except where indicated otherwise, defined terms
not explicitly defined in this Restricted Stock Award Agreement but defined in
the Plan shall have the same definitions as in the Plan.
 
The details of your Award are as follows:
 
1. Vesting.  Subject to the limitations contained herein, your Award shall vest
as provided in your Grant Notice, and any portion of your Award that does not
vest due to either the termination of your Continuous Service or the failure to
satisfy a Performance Goal shall be canceled.  If the Company does not meet the
Performance Goal for the fiscal year immediately preceding a vesting date, then
the portions of any and all Restricted Stock Awards subject to
time-and-performance-based vesting held by you otherwise scheduled to vest on
such vesting date, including but not limited to such portion of this Restricted
Stock Award, shall be cancelled in accordance with the terms and conditions set
forth in the relevant Award and the Plan; provided, however, that, for purposes
of calculating whether the Performance Goal for a specific fiscal year has been
satisfied, any reversal of accrued compensation charges under generally accepted
accounting principles for the relevant fiscal year as a result of the
cancellation of any unvested stock awards due to the Company’s failure to meet
the Performance Goal for that fiscal year shall be disregarded.  Notwithstanding
the foregoing, any unvested shares subject to your Award shall become vested in
their entirety either (i) in the circumstances providing for accelerated vesting
under the terms of your written Employment Agreement, dated as of September 5,
2003, with URS Corporation, as amended by the First Amendment dated December 7,
2006, the Second Amendment Dated December 10, 2008 and the Third Amendment Dated
December 13, 2011 and as it may be further amended from time to time (the
“Employment Agreement”), while your Employment Agreement is in effect, or (ii)
in the circumstances provided in Section 14(c) of the Plan with respect to a
Change in Control occurring after the Date of Grant provided, however, that with
respect to the portion of your Award that is subject to both time and
performance-based vesting (as indicated in the Grant Notice), no such
acceleration shall occur in the event of a termination of your employment
pursuant to clause (a)(iv) or (a)(v) of Section 6 of your Employment
Agreement.  The shares subject to your Award will be held by the Company until
your interest in such shares vests.  As each portion of your interest in the
shares vests, the Company shall issue to you appropriate evidence representing
such vested shares, either in the form of one or more stock certificates or as
uncertificated shares in electronic form, or in any combination of the
foregoing.
 
2. Number of Shares.  The number of shares subject to your Award may be adjusted
from time to time for Capitalization Adjustments, as provided in the Plan.
 
3. Payment.  This Award was granted in consideration of your past services to
the Company and its Affiliates.  Subject to Section 10 below, you will not be
required to make any payment to the Company with respect to your receipt of the
Award or the vesting thereof.
 
4. Securities Law Compliance.  You will not be issued any shares of Common Stock
under your Award unless either (a) such shares are then registered under the
Securities Act or (b) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  Your Award
must also comply with other applicable laws and regulations governing the Award,
and you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
 
5. Transfer Restrictions.  Prior to the time that they have vested, you may not
transfer, pledge, sell or otherwise dispose of the shares of Common Stock
subject to the Award.  For example, you may not use shares subject to the Award
that have not vested as security for a loan.  This restriction on the transfer
of shares will lapse with respect to vested shares when such shares
vest.  Notwithstanding the foregoing, you may, by delivering written
 
 
iii

--------------------------------------------------------------------------------

 
 
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of your death, shall thereafter be entitled to receive
vested shares as of the date of your death.
 
6. Termination of Continuous Service.
 
(a) Except as may be provided in your Employment Agreement and subject to
Section 1 hereof, in the event your Continuous Service terminates for reasons
other than your death or Disability (as that term is defined in your Employment
Agreement or the Plan, as applicable), you will be credited with the vesting
that has accrued under your Award as of the date of your termination of
Continuous Service.  Except as may be provided in your Employment Agreement and
subject to Section 1 hereof, you will accrue no additional vesting of your Award
following your termination of Continuous Service.  To the extent your Award is
not vested on the date of your termination, it shall automatically lapse on such
date.
 
(b) In the event your Continuous Service terminates due to your death, the Award
automatically shall become vested in full as of the date of your death and your
rights under the Award shall pass by will or the laws of descent and
distribution; provided, however, that you may designate a beneficiary to receive
your vested shares as set forth in Section 5 hereof.
 
(c) In the event your Continuous Service terminates due to your Disability (as
that term is defined in your Employment Agreement or the Plan, as applicable),
the Award automatically shall become vested in full as of the date of your
termination of Continuous Service.
 
7. Restrictive Legends.  The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company as applicable.
 
8. Rights as a Stockholder. You shall exercise all rights and privileges of a
stockholder of the Company with respect to the shares subject to your
Award.  You shall be deemed to be the holder of the shares for purposes of
receiving any dividends and other distributions which may be paid with respect
to such shares and for purposes of exercising any voting rights relating to such
shares, even if some or all of such shares have not yet vested; provided,
however, that any such dividends or distributions will be withheld unless and
until the underlying shares vest and will be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the shares of
Common Stock subject to your Award.
 
9. Award not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to (i) alter the terms of
your Employment Agreement or (ii) create in any way whatsoever any obligation on
your part to continue in the employ of the Company or any Affiliate thereof, or
on the part of the Company or any Affiliate thereof to continue your employment
or service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate thereof, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Affiliate thereof.
 
10. Withholding Obligations.
 
(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate thereof, if any, which arise in
connection with your Award.  Such withholding obligations may be satisfied by
your relinquishment of your right to receive a portion of the shares otherwise
issuable to you pursuant to the Award; provided, however, that you shall not be
authorized to relinquish your right to shares with a fair market value in excess
of the amount required to satisfy the minimum amount of tax required to be
withheld by law.
 
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
thereof are satisfied, the Company shall have no obligation to issue any stock
certificates or uncertificated shares for such shares or release such shares
from any escrow provided for herein.
 
 
iv

--------------------------------------------------------------------------------

 
 
11. Tax Consequences.   The acquisition and vesting of the shares may have
adverse tax consequences to you that may be mitigated by filing an election
under Section 83(b) of the Code.  Such election must be filed within thirty (30)
days after the date of the grant of your Award.  YOU ACKNOWLEDGE THAT IT IS YOUR
OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON YOUR
BEHALF.
 
12. Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
13. Miscellaneous.
 
(a)   The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
 
14. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 
 
v

--------------------------------------------------------------------------------


 